DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant amended specification in order to address objection to the drawings. No new matter was introduced. Objection to figures 1a and 3A is withdrawn.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2017/0054210 (hereinafter “Gallagher”), in view of U.S. Pub. 2013/0114771 (hereinafter “Vavelidis”), further in view of U.S. Pub. 2016/0127027 (hereinafter “Ling”).

Regarding claim 1, Gallagher in figures 4A, 4B and 11 discloses a system comprising: local oscillator spur suppression circuitry (Fig. 4B: signal processing circuit 410) operable to generate a phase adjustment value (Para 47: adjustment of phase and amplitude using complex scaling circuits 452); local oscillator generation circuitry (local oscillator generator 442) operable to generate a local oscillator signal (444) at a determined phase equal to a reference phase offset by the phase adjustment value (see Para. 47); 
Moreover, Gallagher in figure 4B teaches the use of beamforming circuitry (452) operable to: receive the phase adjustment value (signals 409. See para. 47); and generate a beamforming coefficient (Para. 47: complex beamforming coefficient) to apply to a to-be-transmitted signal that is to be upconverted by the local oscillator signal (442) and transmitted via an antenna element of a phased array (106), wherein the generation of the beamforming coefficient is based on the phase adjustment value and a location of the antenna element within the phased array (see Figure 10 and Para. 64).
In addition, Vavelidis in figures 3 and 4 teaches a system comprising: local oscillator spur suppression circuitry (phase/frequency detector (PFD) 208,) operable to generate a phase adjustment value (Para. 0032-0033); local oscillator generation circuitry (reference oscillator 202) operable to generate a local oscillator signal (reference signal 252) at a determined phase 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention to prevent the oscillation frequency from drifting so that the spurs are eliminated. (See Vavelidis’ Abstract)
Gallagher and Vavelidis do not disclose “the beamforming coefficient to be applied to the to-be-transmitted signal prior to an upconversion of the to-be-transmitted signal”.
However, in the same field of endeavor, Ling in figures 3A-3B and paragraphs 39-40 teaches a system wherein the beamforming coefficient (determined beamforming coefficients from signal processing circuits 356) is to be applied to the to-be-transmitted signal (outputting signals) prior to an upconversion (transmit analog front ends 358.sub.1-358.sub.4) of the to-be-transmitted signal (outputting signals).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher, Vavelidis and Ling to form the claimed invention in order to account for the electrical distances between antenna elements 206 and also compensate for differences in electrical distances within the circuits 202, which may be known by design. (Ling Para. 39)

Regarding claim 2, Gallagher in figures 1B and 2B discloses a system wherein: the location of the antenna element (106) is indicated by one or more array indices assigned to the antenna element (see Para. 34); and each of the one or more array indices is associated with a respective axis along which antenna elements of the phased array are distributed (see Fig. 1B and 2B).

Regarding claim 3, Gallagher in figures 4, 10 and 11 and paragraph 47 and 62 discloses a system wherein the generation of the phase adjustment value 452 is based on a desired 

Regarding claim 4, Gallagher in figures 4 and 7-11 discloses a system wherein the local oscillator spur suppression circuitry (410) is operable to vary the phase adjustment value over time such that an antenna lobe that results from leakage of the local oscillator signal (441) into the to-be-transmitted signal (457) is spread over a range of angles over time (see Para. 57 and 64).

Regarding claims 5 and 6, Gallagher is silent on disclosing wherein the local oscillator spur suppression circuitry comprises a phase shifter circuitry operable to shift a phase of a reference signal by the phase adjustment value to generate a phase-adjusted reference signal; and wherein the local oscillator generation circuitry comprises a phase locked loop operable to phase lock to the phase-adjusted reference signal..
However, Vavelidis in figures 3 and 4 teaches a system wherein the local oscillator spur suppression circuitry (208) comprises a phase shifter circuitry (Controller 302/402) operable to shift a phase of a reference signal (252) by the phase adjustment value to generate a phase-adjusted reference signal (360/460) (See Para. 53 and shift function of controller 302); and wherein the local oscillator generation circuitry comprises a phase locked loop (PLL 300) operable to phase lock to the phase-adjusted reference signal (See Para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 7, Gallagher is silent on disclosing wherein the phase adjustment value is a pseudorandom value.
However, Vavelidis in paragraph 57 teaches a system wherein the phase adjustment value is a different values provided by the searching algorithm where any suitable number of different combinations are provided. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention because those skilled in the relevant art(s) will recognize that the predetermined number of different values may represent any suitable number of different combinations of the searching algorithm. (Vavelidis Para. 57)

Regarding claims 8 and 9, Gallagher in figures 4G-11 and paragraphs 56-60 discloses a system wherein the generation of the beamforming coefficient (W.sub.1-W.sub.M) comprises adjustment of a reference beamforming coefficient (W.sub.1′-W.sub.M′) by an amount corresponding to the phase adjustment value (D.sub.1-D.sub.M) and wherein the reference 

Regarding claim 10, Gallagher in figure 2A and paragraph 36 discloses a system wherein the antenna element 106 is a horn and the phased array comprises a plurality of horns formed in a single piece of material (PCB 112).

Regarding claim 11, Gallagher in figures 4A, 4B and 11 discloses a method comprising: generating, by local oscillator spur suppression circuitry (Fig. 4B: signal processing circuit 410), a phase adjustment value (Para 47: adjustment of phase and amplitude using complex scaling circuits 452); generating, by local oscillator generation circuitry (local oscillator generator 442) a local oscillator signal (444) at a determined phase equal to a reference phase offset by the phase adjustment value (see Para. 47); 
Moreover, Gallagher in figure 4B teaches receiving, by beamforming circuitry (452) the phase adjustment value (signals 409. See para. 47); generating, by the beam forming circuitry, a beamforming coefficient (Para. 47: complex beamforming coefficient) to be applied to a to-be-transmitted signal that is to be upconverted by the local oscillator signal (442) and transmitted via an antenna element of a phased array (106), wherein the generation of the beamforming coefficient is based on the phase adjustment value and a location of the antenna element within the phased array; an applying the beamforming coefficient to the signal to be upconverted (see Figure 10 and Para. 64).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention to prevent the oscillation frequency from drifting so that the spurs are eliminated. (See Vavelidis’ Abstract)
Gallagher and Vavelidis do not disclose “the beamforming coefficient to be applied to the to-be-transmitted signal prior to an upconversion of the to-be-transmitted signal”.
However, in the same field of endeavor, Ling in figures 3A-3B and paragraphs 39-40 teaches a method wherein the beamforming coefficient (determined beamforming coefficients from signal processing circuits 356) is to be applied to the to-be-transmitted signal (outputting signals) prior to an upconversion (transmit analog front ends 358.sub.1-358.sub.4) of the to-be-transmitted signal (outputting signals).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher, Vavelidis and Ling to form the claimed invention in order to account for the electrical distances between antenna elements 206 and also compensate for differences in electrical distances within the circuits 202, which may be known by design. (Ling Para. 39)

Regarding claim 12, Gallagher in figures 1B and 2B discloses a method wherein: the location of the antenna element (106) is indicated by one or more array indices assigned to the antenna element (see Para. 34); and each of the one or more array indices is associated with a respective axis along which antenna elements of the phased array are distributed (see Fig. 1B and 2B).

Regarding claim 13, Gallagher in figures 4, 10 and 11 and paragraph 47 and 62 discloses a method wherein the generating of the phase adjustment value 452 is based on a desired directionality of an antenna lobe that results from leakage of the local oscillator signal (442) into the to-be-transmitted signal (457). (See Para. 62)



Regarding claims 15 and 16, Gallagher is silent on disclosing wherein the local oscillator spur suppression circuitry comprises a phase shifter circuitry and the method comprises the phase shifter shifting a phase of a reference signal by the phase adjustment value to generate a phase-adjusted reference signal; and wherein the local oscillator generation circuitry comprises a phase locked loop and the method comprises the phase locked loop locking to the phase-adjusted reference signal.
However, Vavelidis in figures 3 and 4 teaches a method wherein the local oscillator spur suppression circuitry (208) comprises a phase shifter circuitry (Controller 302/402) and the method comprises the phase shifter (302/402) shifting a phase of a reference signal (252) by the phase adjustment value to generate a phase-adjusted reference signal (360/460) (See Para. 53 and shift function of controller 302); and wherein the local oscillator generation circuitry comprises a phase locked loop (PLL 300) and the method comprises the phase lock loop locking to the phase-adjusted reference signal (See Para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention in order to shift 

Regarding claim 17, Gallagher is silent on disclosing a method wherein the phase adjustment value is a pseudorandom value.
However, Vavelidis in paragraph 57 teaches a method wherein the phase adjustment value is a different values provided by the searching algorithm where any suitable number of different combinations are provided. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention because those skilled in the relevant art(s) will recognize that the predetermined number of different values may represent any suitable number of different combinations of the searching algorithm. (Vavelidis Para. 57)

Regarding claims 18 and 19, Gallagher in figures 4G-11 and paragraphs 56-60 discloses a method wherein the generation of the beamforming coefficient (W.sub.1-W.sub.M) comprises adjusting a reference beamforming coefficient (W.sub.1′-W.sub.M′) by an amount corresponding to the phase adjustment value (D.sub.1-D.sub.M) and wherein the reference beamforming coefficient (W.sub.1′-W.sub.M) corresponds to a main antenna lobe in a desired direction when the phase adjustment value is zero (See Fig. 4D).

Regarding claim 20, Gallagher in figure 2A and paragraph 36 discloses a method wherein the antenna element 106 is a horn and the phased array comprises a plurality of horns formed in a single piece of material (PCB 112).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845